Case: 18-30128       Document: 00514685994         Page: 1     Date Filed: 10/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                     No. 18-30128                              FILED
                                   Summary Calendar                     October 17, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JOHNNY JUNE MASON, JR.,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CR-62-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Johnny June Mason, Jr., pleaded guilty to one count of failure to register
as a sex offender in violation of the Sex Offender Registration and Notification
Act. Mason was sentenced to 30 months’ imprisonment and five years of
supervised release. Concerning the latter, the district court imposed a variety
of special conditions; Mason challenges the special conditions that restrict his
access and exposure to persons under the age of 18 (the special conditions).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-30128     Document: 00514685994      Page: 2    Date Filed: 10/17/2018


                                  No. 18-30128

      Mason contends the special conditions are not reasonably related to the
pertinent sentencing factors because there is no indication he is a danger to
minors, and his only prior sexual offense is remote and involved a member of
his “peer group”. He additionally maintains the special conditions that impose
residency and locational restrictions involve a greater deprivation of liberty
than is reasonably necessary to achieve the statutory sentencing goals.
(Although Mason also references an occupational restriction, he has not
identified any such condition he seeks to contest on appeal.)
      Mason did not raise a sufficient objection in district court to the special
conditions. See United States v. Caravayo, 809 F.3d 269, 272–73 & n.1 (5th
Cir. 2015); United States v. Burton, 126 F.3d 666, 673 (5th Cir. 1997) (citation
omitted) (“[T]he touchstone is whether the objection was specific enough to
allow the trial court to take testimony, receive argument, or otherwise explore
the issue raised”.). Because he did not do so, review is only for plain error. E.g.,
United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that
standard, Mason must show a forfeited plain (clear or obvious) error that
affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he does so, we have the discretion to correct the reversible plain
error, but should do so only if it “seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings”. Id.
      In reviewing special conditions, our court must review, inter alia, a
defendant’s history and characteristics. See 18 U.S.C. § 3583(d). Therefore, a
prior conviction may be considered, United States v. Weatherton, 567 F.3d 149,
153 (5th Cir. 2009) (citations omitted); and we may uphold sex-related
conditions based on a remote and single sex offense if there is a connection
between the offense and the conditions, United States v. Prieto, 801 F.3d 547,
555–56 (5th Cir. 2015); United States v. Fields, 777 F.3d 799, 804 (5th Cir.



                                         2
    Case: 18-30128      Document: 00514685994     Page: 3   Date Filed: 10/17/2018


                                   No. 18-30128

2015). Here, the circumstances and facts of Mason’s previous offense – which
involved the commission of aggravated rape and aggravated crimes against
nature against a 17-year-old high-school student, when he was 19 – show the
conditions are not clearly or obviously unconnected to his history and
characteristics. See United States v. Iverson, 874 F.3d 855, 861–62 (5th Cir.
2017), cert. denied, 138 S. Ct. 1180 (2018); Fields, 777 F.3d at 803–04. Also,
given Mason’s past noncompliance with his registration obligations and other
conditions of release meant to protect the public from recidivism by sex
offenders, the conditions were warranted by the need to advance deterrence
and protect the public. See 18 U.S.C. § 3583(d)(1); Prieto, 801 F.3d at 555–56;
Fields, 777 F.3d at 804. He has not shown the district court plainly erred in
imposing the special conditions. Fields, 777 F.3d at 806–07.
         Mason also has not established plain error for his assertion that the
residential and locational special conditions involve a greater deprivation of
liberty than is reasonably necessary for the purposes of 18 U.S.C. § 3553(a). 18
U.S.C. § 3583(d)(2). The residency condition is considered first.
         That condition, which applies to limited locations, is not absolute; the
condition does not absolutely bar him from residing near the locations listed in
the condition but, rather, prohibits him from residing in “direct view” of those
sites.    Mason has failed to show plain error concerning how this tailored
condition – which is limited to five years and is intended to prevent him from
accessing persons under the age of 18 at places where such persons would be
present and likely vulnerable – involves a greater deprivation of liberty than
is reasonably necessary to deter future criminal conduct and protect the public.
See id.; United States v. Winding, 817 F.3d 910, 915 (5th Cir. 2016).
         For his challenge to the locational restriction, Mason likewise fails to
show plain error. Although he contends the special condition bans him from



                                         3
    Case: 18-30128    Document: 00514685994     Page: 4   Date Filed: 10/17/2018


                                 No. 18-30128

libraries, the condition provides he may not frequent or loiter within 100 feet
of places primarily used by persons under the age of 18 including, inter alia,
libraries.   Accordingly, the condition – which has a limited duration and
restricts his access to places often visited by people under the age of 18 – does
not completely deny him access to the library. Fields, 777 F.3d at 806 & n.33.
Therefore, the condition is not broader than necessary to deter criminal
conduct and protect the public. Id. at 806. As stated, Mason has not shown
plain error. Id. at 806–07.
      AFFIRMED.




                                       4